Citation Nr: 0121473	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  99-12 795	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), rated as 70 percent disabling from 
February 9, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from January 29, 1970 to 
January 3, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the St. 
Petersburg, Florida RO that granted service connection for 
PTSD and assigned a noncompensable rating, effective from 
February 9, 1998.  In April 1999, the veteran's claim was 
transferred to the St. Louis, Missouri RO.  In a July 1999 
rating decision, that RO increased the veteran's PTSD rating 
to 50 percent.  By a rating decision of September 1999, the 
RO increased the rating to 70 percent, effective from 
February 9, 1998.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issue on appeal as set forth on 
the preceding page.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (Act), Pub. L. No. 
106-475, 114 Stat. 2096, et seq. (2000) which made 
significant changes in the law.  Codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

In this case, the record suggests that there are outstanding 
records of VA treatment of the veteran's PTSD.  Specifically, 
a January 14, 1998, progress note from the West Palm Beach 
VAMC indicates that the veteran reports previously obtaining 
treatment at the Gainesville VA.  In addition, in April 2001 
the veteran filed six Authorization and Consent to Release 
Information to the Department of Veterans Affairs forms 
noting additional records regarding his PTSD.  Of those, four 
noted treatment for PTSD at VA facilities.  In this regard, 
the forms reflect that the veteran received treatment for 
PTSD between December 1998 and November 2000 at the Harry S. 
Truman Memorial Veterans' Hospital, Columbia, Missouri.  
Given that records from July 1998 through November 2000 do 
not appear in the record, and there is no evidence that they 
were requested, attempts should be made to obtain these 
records.  Similarly, the veteran notes treatment for PTSD 
between January 1998 and September 1998 at the West Palm 
Beach VA hospital.  Here again, the record does not include 
treatment records from this facility from March 1998 to 
September 1998, and there is no evidence that an attempt to 
obtain these records was made.  The veteran also notes 
treatment received in January 1997 at the Greenville, South 
Carolina VA Clinic and in the autumn of 1996 at the Orlando, 
Florida VA Clinic.  No treatment records from these 
facilities are included in the claims file.  The law requires 
that the history of the disability be considered in assessing 
a claim for a higher rating.  See 38 C.F.R. §§ 4.1, 4.2 
(2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
Consequently, although many of the referenced records pre-
date the effective date of the rating in this matter, an 
attempt to obtain these records should be made before 
additional appellate processing is continued.  

The Board also notes that evidence currently available shows 
that the veteran was admitted for alcohol detoxification in 
January 1998 and during his admission it was felt that he had 
a Global Assessment of Functioning (GAF) score of 35/45 with 
alcohol dependence listed as the primary diagnosis.  PTSD, 
among other things, was to be ruled out.  Thereafter, when 
examined by VA in April 1998, the examiner noted the 
veteran's history of substance dependence and history of 
depression, along with symptoms of PTSD, and concluded that 
his GAF score for PTSD was 90.  Subsequently, treatment 
records dated from February to June 1999 and a VA examination 
report prepared in June 2000 show that GAF scores were 
assigned in the 40 to 45 range.  (The 1999 treatment records 
included psychiatric diagnoses of both PTSD and major 
depression.)  

The Board finds the stark contrast in GAF scores curious, 
especially since the contrasting scores were provided over a 
relatively short period of time and the clinical findings 
made in April 1998 to support the GAF of 90 do not appear 
much different from those made at other times when much lower 
scores were assigned.  Although it is clear that the April 
1998 examiner distinguished symptoms due to PTSD from those 
caused by other problems, it is not entirely clear that this 
was done by other examiners.  In order to reconcile the 
differences, another examination is required.

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  

2.  Among the actions taken to comply 
with the new law, the RO should ask the 
veteran to provide any additional 
information as to evidence of any current 
or past treatment for PTSD, that has not 
already been made part of the record, and 
should assist the veteran in obtaining 
such evidence following the procedures 
set forth in 38 C.F.R. § 3.159 (2000).  
The RO should contact all caregivers 
identified by the veteran and make an 
effort to procure relevant records.  Any 
additional evidence received should be 
associated with the claims folder.

3.  The RO should undertake any 
additional evidentiary development 
suggested by the evidence obtained as a 
result of the request above.  Another 
examination should be conducted which 
includes findings necessary to apply the 
pertinent rating criteria.  The examiner 
should be asked to review the entire 
claims file, especially those reports 
where GAF assessments were made.  To the 
extent feasible, the examiner should 
comment on the degree of impairment due 
solely to the veteran's service-connected 
PTSD and explain any such assessment in 
light of those previously provided.

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses all the relevant 
evidence, especially the evidence 
received since the September 2000 
supplemental statement of the case was 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).


